                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GENERAL TOOLS & INSTRUMENTS, LLC,

        Plaintiff,                                                   Case No.: 1:20-cv-01036

v.                                                                   Judge Jorge L. Alonso

THE PARTNERSHIPS AND UNINCORPORATED                                  Magistrate Judge Susan E. Cox
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.

                                    NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendants, identified in the Amended

Schedule A with leave to reinstate within thirty (30) days if the agreed settlement payment is not

received. After thirty (30) days, the dismissal is with prejudice.

              DEFENDANT NO.                                     DEFENDANT NAME
                   259                                            thesurvivalisland
                   297                                                 PorVi


DATED: June 5, 2020                                   Respectfully submitted,

                                                      /s/ Keith Vogt
                                                      Keith A. Vogt (Bar No. 6207971)
                                                      Keith Vogt, Ltd.
                                                      111 W Jackson Blvd, Suite 1700
                                                      Chicago, Illinois 60604
                                                      Telephone: 312-675-6079
                                                      E-mail: keith@vogtip.com
                                                      ATTORNEY FOR PLAINTIFF
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on June 5, 2020 with the Clerk of the Court using the CM/ECF
system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                   /s/ Keith A. Vogt
                                                   Keith A. Vogt, Esq.




                                              2
